In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  

No.  15-­‐‑1192  
UNITED  STATES  OF  AMERICA,  
                                                                    Plaintiff-­‐‑Appellee,  
                                            v.  

ROGER  ALESHIRE,  
                                                               Defendant-­‐‑Appellant.  
                           ____________________  

                Appeal  from  the  United  States  District  Court  
                   for  the  Western  District  of  Wisconsin.  
                No.  14-­‐‑cr-­‐‑79-­‐‑jdp  —  James  D.  Peterson,  Judge.  
                           ____________________  

           ARGUED  JUNE  2,  2015  —  DECIDED  JUNE  5,  2015  
                     ____________________  

    Before  POSNER,  EASTERBROOK,  and  SYKES,  Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   After   a   sleepover   at   the  
house  of  Roger  Aleshire,  a  nine-­‐‑year-­‐‑old  girl  reported  to  her  
mother  having  a  “dream”  that  Aleshire  had  pulled  down  her  
pajama   bottoms   and   photographed   her   “privates”.   Her  
mother   called   the   police.   Aleshire   admitted   entering   the  
room   where   the   girls   (including   Aleshire’s   daughter)   were  
sleeping,  but  he  denied  moving  or  removing  any  girl’s  cloth-­‐‑
ing;   instead,   Aleshire   maintained,   he   was   searching   for   his  
2                                                                    No.  15-­‐‑1192  

daughter’s   headphones.   A   state   judge   issued   a   search   war-­‐‑
rant.   After   executing   that   warrant   the   police   found   child  
pornography,  which  Aleshire  had  created.  He  pleaded  guilty  
to   violating   18   U.S.C.   §2251   but,   with   the   consent   of   the  
prosecutor  and  the  judge,  reserved  an  opportunity  to  contest  
on   appeal   the   district   court’s   denial   of   his   motion   to   sup-­‐‑
press  the  evidence  found  in  the  search.  See  Fed.  R.  Crim.  P.  
11(a)(2).   His   sentence,   which   he   does   not   contest,   is   300  
months’  imprisonment.  
     His  argument  is  simple:  Probable  cause  depends  on  facts  
rather   than   dreams.   Aleshire   insists   that   because   the   girl  
called  her  memory  a  “dream”  it  must  have  been  a  dream.  If  
it   was   a   dream,   the   Fourth   Amendment   did   not   allow   a  
search.  But  the  district  judge  concluded  that  probable  cause  
exists  because  the  girl’s  use  of  “dream”  may  have  been  a  eu-­‐‑
phemism   selected   because   she   was   uncomfortable   describ-­‐‑
ing   the   acts   she   narrated.   Even   mature   people   may   use   eu-­‐‑
phemisms   when   describing   sexual   conduct;   what   this   girl  
described  was  outside  the  range  of  her  experience  and  may  
have   seemed   shameful   or   scarcely   believable.   Either   could  
have  led  to  the  use  of  the  word  “dream”  to  describe  reality.  
So  the  district  judge  thought.  
    Aleshire   contends   on   appeal   that   the   district   judge   is  
wrong  about  this.  That’s  not  the  appropriate  question,  how-­‐‑
ever.   This   search   was   authorized   by   a   warrant,   and   follow-­‐‑
ing   a   strong   suggestion   in   Illinois   v.   Gates,   462   U.S.   213,   236  
(1983),  we  held  in  United  States  v.  McIntire,  516  F.3d  576  (7th  
Cir.   2008),   that   a   warrant-­‐‑authorized   search   must   be   sus-­‐‑
tained   unless   it   is   pellucid   that   the   judge   who   issued   the  
warrant   exceeded   constitutional   bounds.   The   precise   stand-­‐‑
ard   in   McIntire   is:   “A   district   court’s   findings   of   historical  
No.  15-­‐‑1192                                                                   3  

fact   are   reviewed   for   clear   error,   whether   or   not   a   warrant  
issued.   [Ornelas   v.   United   States,   517   U.S.   690,   699   (1996).]   A  
district   judge’s   legal   conclusions   are   reviewed   without   def-­‐‑
erence.  And  on  the  mixed  question  whether  the  facts  add  up  
to   ‘probable   cause’   under   the   right   legal   standard,   we   give  
no   weight   to   the   district   judge’s   decision—for   the   right   in-­‐‑
quiry   is   whether   the   judge   who   issued   the   warrant   (rarely  
the  same  as  the  judge  who  ruled  on  the  motion  to  suppress)  
acted  on  the  basis  of  probable  cause.  On  that  issue  we  must  
afford   ‘great   deference’   to   the   issuing   judge’s   conclusion.”  
516  F.3d  at  578  (emphasis  in  original).  
     Giving  the  issuing  judge  the  benefit  of  “great  deference,”  
we  conclude  that  it  was  permissible  to  understand  the  word  
“dream”  as  a  euphemism.  Aleshire  has  not  offered  any  evi-­‐‑
dence  (say,  a  child  psychologist’s  affidavit)  that  might  show  
that  nine-­‐‑year-­‐‑old  girls  always  use  the  word  “dream”  literal-­‐‑
ly.  And  the  girl’s  description  was  not  the  only  fact  in  the  af-­‐‑
fidavit  submitted  in  support  of  the  application  for  a  warrant.  
The   affidavit   relayed   a   statement   by   the   girl’s   mother   that  
the   girl   had   used   the   word   “dream”   to   describe   real   events  
before  (she  said,  for  example,  that  she  had  dreamed  crawling  
into  her  parents’  bed—which  the  mother  knew  that  she  had  
done).  The  affidavit  relayed  Aleshire’s  admission  that  he  had  
entered   the   girls’   sleeping   area.   It   added   that   he   had   been  
convicted  of  sex  crimes.  Perhaps  none  of  these  facts  by  itself  
supplied  probable  cause,  but  judges  do  not  view  facts  in  iso-­‐‑
lation.  As  Gates  holds,  the  question  is  whether  the  available  
facts,   taken   together,   justify   the   proposed   intrusion   into   the  
suspect’s  private  life.  This  was  a  properly  issued  warrant.  
                                                                      AFFIRMED